internal_revenue_service number release date index number --------------------- --------------------------------- ---------------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-128977-04 date date re -------------------------------------- legend decedent --------------------------------------------- spouse ---------------------------------------- trust -------------------------------------------------------------------------------------- ------------------------------- date --------------------- date -------------------------- date -------------------------- date -------------------------- date ---------------------- charity ------------------------------------------------------------------ law firm ------------------------------------------------------------------ law firm ------------------------------------------------------------------------- dear ------------- this is in response to a letter from your authorized representative dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 the facts and representations submitted are summarized as follows decedent died testate on date survived by spouse article fifth paragraph b of decedent’s plr-128977-04 will dated date provides that the residue of decedent’s estate is to be held in a marital trust trust for the benefit of spouse spouse is entitled to receive all income from trust payable quarterly in addition the trustee can invade the trust to provide for spouse’s health support and maintenance on the death of spouse the remainder of the principle in trust is to be distributed to charity bank is the executor of decedent’s estate bank relied on law firm for advice and the preparation of decedent’s form_706 united_states estate and generation- skipping transfer_tax return decedent’s form_706 was filed on date on schedule m of form_706 the executor listed the individual assets passing to trust and claimed a marital_deduction for the actuarial value of spouse’s income_interest in each asset passing to trust on schedule o of form_706 the executor listed each individual asset passing to trust and claimed a charitable deduction for the actuarial value of charity’s remainder_interest in each asset passing to trust on audit of decedent’s return the charitable deduction was disallowed you have requested the following rulings the executor of decedent’s estate made a qtip_election for all of the assets in trust if a favorable ruling cannot be issued as request in ruling_request you request an extension of time to make the qtip_election with respect to trust law and analysis decedent who is a citizen or resident_of_the_united_states sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be plr-128977-04 treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_20_2056_b_-7 provides that the election once made is irrevocable provided that an election may be revoked or modified on a subsequent return filed on or before the due_date of the return including extensions actually granted if an executor appointed under local law has made an election on the return imposed by sec_2001 with respect to one or more properties no subsequent election may be made with respect to other properties included in the gross_estate after the return of tax imposed by sec_2001 is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i a regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin a statutory election means an election whose due_date is prescribed by statute plr-128977-04 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in the present case although the executor listed the assets passing to trust on schedule m the executor claimed a marital_deduction only for the actuarial value of spouse’s income_interest in the trust assets a charitable deduction on schedule o was claimed for the actuarial value of the remainder passing to charity therefore based on the facts and representations we conclude that the executor of decedent’s estate made only a partial_qtip_election with respect to a portion of the assets passing to trust with respect to ruling_request relief under sec_301_9100-3 is available to extend the time to make an election where the taxpayer failed to make the election in a timely manner in this case as discussed above the executor did make a timely election relief under sec_301 is not available to alter or modify an election once made see also sec_20_2056_b_-7 therefore based on the facts submitted and the representations made we conclude that an extension of time under sec_301 cannot be granted in order to make a qtip_election with respect to the balance of trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal plr-128977-04 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely enclosures cc copy for sec_6110 purposes copy of this letter heather c maloy associate chief_counsel passthroughs and special industries
